I concur in the affirmance of the judgment.
The general rule is stated in Pollitzer v. Beinkempen, 76 S.C. 517,520: "The claimant of the legal title of land can not maintain an action to remove a cloud from his title unless he is in possession. His remedy is to bring his action on the law side of the court to recover possession, and thus test the title; for his adversary in possession is entitled to a trial by jury on the question of the title and right of possession." But the application of the rule does not aid the appellant. The allegation of ownership in fee simple carries with it the allegation of possession, for the possession is presumed to follow the legal title. Code of procedure, Secs. 99 and 101; Love v. Turner, 71 S.C. 330,51 S.E., 101.
Besides, the complaint is to relieve the plaintiff from hardship and injustice which may result to him from mistake, and is, therefore, purely equitable. In Pollitzer v.Beinkempen, no question of fraud or mistake or matter of special equitable cognizance was involved, and the rule therein stated is not inconsistent with the still more general rule that anybody whose interests are involved has a right to the equitable relief of having a paper apparently valid set aside for fraud or mistake. The right to such equitable relief does not depend on possession or any other particular relation to the property involved, but the relief falls under the general jurisdiction of the courts of equity to relieve any one whose interest are affected against fraud or mistake.Dupont v. DuBos, 33 S.C. 389, 11 S.E., 1073; Miller v.Hughes, 33 S.C. 541, 12 S.E., 419; Sires v. Sires, 43 S.C. 266,21 S.E., 115; DuBose v. Kell, 76 S.C. 313. *Page 429